Norcross, J.,
dissenting:
I dissent from the opinion and order except in so far as it prohibits the secretary of state from certifying the name of George Springmeyer as a candidate for the Republican nomination for the office of attorney-general. The statute requiring a substantial compliance with the. form of affidavit prescribed for candidates is, I think, not complied with. It is incumbent upon the candidate, *468among other things, to set forth substantially that he is a member of a certain political party — in this case the Republican party.
In the matter of the withdrawal of McKay I cannot concur. Even if my learned associates had not cared at this time to overrule the decision in State v. Hamilton, there was room, in my judgment, to distinguish the present case from the Hamilton case. As I expressed my views very fully in the dissenting opinion in the Hamilton case (33 Nev. 427), I shall add but little to what I there said. To hold that a mere requirement in an affidavit of candidacy' — “that if nominated, he will accept such nomination and not withdraw and that he will qualify as such officer, if nominated and elected” — -is equivalent to a statutory prohibition against a candidate withdrawing, to my mind, is an unwarranted construction to be placed on the statute. Such holding attributes to the legislature an intent virtually to make death the only means by which the name of primary candidates or party nominees may be removed from an official ballot; All the unforeseen conditions which may unexpectedly befall a man are to be of no avail after he has once made an affidavit of candidacy.' The dominant party of the state, in the event its candidates for governor or senator, from some unforeseen cause, are rendered incapable of continuing to be a candidate or from qualifying if elected, is impotent to relieve itself from the condition which the court holds this affidavit places a party and a candidate in. The legislature intended that a candidate should express his good faith by making the prescribed affidavit. It cannot be held to have intended that the success of a great party must depend upon the slender thread that unforeseen conditions will not befall its leading candidates such as to virtually incapacitate them from election or from continuing as active candidates. Nothing, as I see it, stands in the way to prevent a party being compelled to go to the general election with one or, more incapacitated candidates except the benign interposition of Divine Providence.